
	

116 HR 3525 : U.S. Border Patrol Medical Screening Standards Act 
U.S. House of Representatives
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3525
		IN THE SENATE OF THE UNITED STATES
		October 15, 2019Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Homeland Security Act of 2002 to direct the Commissioner of U.S. Customs and Border
			 Protection to establish uniform processes for medical screening of
			 individuals interdicted between ports of entry, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the U.S. Border Patrol Medical Screening Standards Act . 2.Research regarding provision of medical screening of individuals interdicted by U.S. Customs and Border Protection between ports of entry (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary for Science and Technology of the Department of Homeland Security, in coordination with the Commissioner of U.S. Customs and Border Protection and the Chief Medical Officer of the Department, shall research innovative approaches to address capability gaps regarding the provision of comprehensive medical screening of individuals, particularly children, pregnant women, the elderly, and other vulnerable populations, interdicted by U.S. Customs and Border Protection between ports of entry and issue to the Secretary recommendations for any necessary corrective actions.
 (b)ConsultationIn carrying out the research required under subsection (a), the Under Secretary for Science and Technology of the Department of Homeland Security shall consult with appropriate national professional associations with expertise and non-governmental experts in emergency, nursing, and other medical care, including pediatric care.
 (c)ReportThe Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing the recommendations referred to in subsection (a), together with information relating to what actions, if any, the Secretary plans to take in response to such recommendations.
			3.Electronic health records implementation
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Chief Information Officer of the Department of Homeland Security, in coordination with the Chief Medical Officer of the Department, shall establish within the Department an electronic health record system that can be accessed by all departmental components operating along the borders of the United States for individuals in the custody of such components.
 (b)AssessmentNot later than 120 days after the implementation of the electronic health records system, the Chief Information Officer, in coordination with the Chief Medical Officer, shall conduct an assessment of such system to determine system capacity for improvement and interoperability.
			
	Passed the House of Representatives September 26, 2019.Cheryl L. Johnson,Clerk
